NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ERICK GUSTAVO MORENO-NUNEZ,                     No.    14-70757

                Petitioner,                     Agency No. A205-147-182

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Erick Gustavo Moreno-Nunez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir.

2010). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Moreno-Nunez

failed to establish that the harm he fears in Mexico would be on account of a

protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992); Zetino,

622 F.3d at 1016 (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”). We reject Moreno-Nunez’s contention that the BIA erred in

its social group analysis. Thus, Moreno-Nunez’s asylum and withholding of

removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Moreno-Nunez failed to establish it is more likely than not he will be tortured by or

with the consent or acquiescence of the government of Mexico. See Zheng v.

Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of torture too

speculative).

      PETITION FOR REVIEW DENIED.




                                          2                                     14-70757